Bax, J.
I am of opinion, that the judgment in this case ought *396j0 {,e ge¡. asj(je . for the defendant admits by his demurrer all the facts necessary to establish the debt against him ; and, therefore, I think the plaintiff was entitled to his judgment against him in the action of debt. If the defendant had pleaded "nul tiel record, then the judgment in that case would have been open for examination, and if it had been informal or defective, that would have been a good cause for a nonsuit. It was alleged in the argument,'that there was only a finding of a jury against the defendant, or verdict, but no final judgment entered up. But it is now too late after judgment to take advantage of such a defect.
' Smith, Colcock, and Grimke, concurred. Brevard, J., dissented.